DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments, filed on November 12, 2020, have been entered. Applicant amended claims 1, 3, 18, 20, and 21. Claims 1-22 remain pending in the application.
Response to Arguments
Applicant’s arguments, filed on November 12, 2020, with respect to the Non-Final Office Action dated June 12, 2020, have been fully considered and they are persuasive in regard to claim objections and 35 U.S.C. 112 rejection but they are not persuasive in regard to 35 U.S.C. 103 rejections.  Accordingly, 
Previous objection to claim 3 is withdrawn.
Previous 35 U.S.C. 112(b) rejection to claim 18 is withdrawn.

Applicant argued Alaranta (US PGPUB No. 20200073785), or Bhasin (US PGPUB No. 20160182328) or Alaranta in view of Bhasin does not teaches the limitation "wherein the user interface response time information is based on data from at least one application programming monitoring agent" recited in amended claim 1.
In response/reply, Alaranta, in paragraph 0027, lines 1-4, teaches trace processing system (application programing agent) captures the code trace “The trace processing system 127, as will be described in detail, provides optional code trace capturing and analysis for applications 115 and user 
Applicant argued “Present Application and Alaranta operate on a different theory of operation. The Present Application and Alaranta obtain their data utilizing different methods. The Present Application receives data for performance monitoring from an application performance monitoring (APM) agent which is a library utilized by the application. Present Application: [0033]. The applications make calls to the library to obtain or generate data for displaying the performance. In the Present Application, it is the applications, utilizing the libraries, that generate performance monitoring data. In Alaranta, code traces are collections of which function called which function and the parameters passed between them. Accordingly, the Present Application generates different data in a different manner than Alaranta.”
In response/reply, Firstly, In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “from an application performance monitoring (APM) agent which is a library”, “The applications make calls to the library to obtain or generate data”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Secondly, paragraph 0027 teaches trace processing system works as performance monitoring agent as stated “The trace processing system 127, as will be described in detail, provides optional code trace capturing and analysis for applications 115 and user services 130 hosted in the computing environment 103. In addition, the trace processing system 127 may monitor operations performed by offered services, such as the storage service 118, code execution service 121, and queue service 124, among others”. Fig. 4 shows various elements (libraries) that is utilized by the trace processing system. Paragraph 0043, lines 7-11, of Alaranta discuss latency histogram generation based on the monitored data.

In response/reply, Alaranta is an analogous prior art since both Alaranta and the present application primarily deals with generating/providing a trace/visualization in a graphical user interface for a user request that invoke plurality of services as service-chain to serve the user request in an application in distributed computing environment and identify any defects/performance bottleneck based on the trace/visualization analysis.  Paragraph 0001 of present application states “The present technology pertains in general to performance monitoring and visualization and more specifically, to providing distributed tracing data visualization and analysis for application performance monitoring in a distributed, multitenant-capable full- text analytics and search engine environment.”. Alaranta discloses code tracing of application hosted in mutli-tenant computing environment with a micro-service architecture (Abstract). Present applicant discloses serving an incoming request that invokes plurality of services and providing execution time and trace of the plurality of services (Fig. 7) via an user interface to pinpoint latency or other issue in the execution path on the linked services as stated in paragraph 0002 “users can use the distributed tracing user interface to readily identify where latency and other 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "“the user interface response time information” " in lines 12-13.  There is insufficient antecedent basis for this limitation in the claim.
Dependent claims 2-19 inherit same deficiency.
Claim 20 recites the limitation "“the user interface response time information” " in lines 14-15.  There is insufficient antecedent basis for this limitation in the claim.
Dependent claims 21 and 22 inherit same deficiency.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 10-12, 17, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Alaranta et al. (US PGPUB No. 20200073785), hereinafter, Alaranta, in view of, Bhasin et al. (US PGPUB No. 20160182328), hereinafter, Bhasin.
Regarding claim 1:
Alaranta teaches:
A computer-implemented method for providing distributed tracing for application performance monitoring in a microservices architecture, the method comprising (see Fig. 1):
(Fig. 1 shows user interface 142 to view distributed trace via trace processing system 127, plurality of user services 130a-130N (services) that are invoked  to serve request 133 (incoming request) by the application 115. Paragraph 0018 teaches graphical user interface for visualizing trace and discusses the resource customer can include the tracing application programing interface in their software code to have tracing captured while the software code is executed as stated in lines 4-11 “Also, graphical user interfaces may be generated from analyses of the traces to visualize operational aspects of the resource customers' services. In this way, resource customers can simply include a tracing application programming interface (API) in their software code to enable tracing, without having to install tracing software or worry about backend concerns such as scalability”. Paragraph 0027 teaches trace processing system capture and processes distributed trace. Paragraph 0016 teaches trace include various information about the involved services as stated “code trace can identify which services are invoked by a particular service, along with associated metadata such as parameters, timestamps, results, and so on”. Paragraph 0038 teaches code trace (distributed trace) linking different services that are invoked and executed to serve the request); 
further providing in the user interface one or more spans over time for each of the plurality of services, the spans including information about a particular code path executed for the respective one of the plurality of services (paragraph 0038 teaches code trace comprises segments (spans) as stated in lines 9-13 “Information about these various calls are stored as a code trace 403 in segments 433 and subsegments 436. A segment 433 may be a portion of a code trace 403 associated with a specific time period and may be composed of one or more subsegments 436”. Paragraph 0039 teaches subsegments contain data associated with the call. Paragraph 0043 teaches trace related data are provided to the user interface 9as stated in line 1-7 “The service maps 409 correspond to data for user interfaces 142 (FIG. 1) that are generated by the trace analysis service 209 (FIG. 2). For example, a service map 409 may include a visual representation of the plurality of calls to the plurality of component services of the particular application 115 across a plurality of requests 133 received by the particular application 115.”); and 
providing in the user interface response time information associated with the distributed trace for serving the request (paragraph 0039 teaches trace data includes response time as stated in lines 6-8 “The data 439 can include, for example, a resource URL, error indicators, response times”. Paragraph 0043, lines 7-11, teaches “Another example type of user interface 142 may include latency histograms 445 that indicate response time or latency for different user services 130 and/or different request types as analyzed by the trace analysis service 209 across multiple code traces 403.”),
wherein the user interface response time information is based on data from at least one application programming agent (paragraph 0027, lines 1-4, teaches trace processing system (application programing agent) captures the code trace “The trace processing system 127, as will be described in detail, provides optional code trace capturing and analysis for applications 115 and user services 130 hosted in the computing environment 103).
Alaranta does not explicitly teach in real time (paragraph 0018 teaches graphical user interface for visualizing trace and discusses the resource customer includes the tracing application programing interface in their software code to have  tracing captured while the software code is executed. However, Alaranta does not provide explicit disclosure whether it is done in real time).
In the same field of endeavor, Bhasin teaches in real time (paragraph 0010, lines 1-3, states “data from one or more snapshots may be used to construct a report to be presented to a user (e.g., an administrator) via a user interface displayed on a display device”. Paragraph 0011, lines 1-5, states “the snapshot data may be used in real-time (e.g., by a performance monitor module) to automatically identify a performance-related event/problem in a SOA application (e.g., a sudden decline in throughput) and automatically localize the part of the SOA system that is likely causing the event/problem”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Alaranta to incorporate the teaching of Bhasin to provide the distributed trace to the user interface in real time. One would be motivated to do so since such real time representation can be used for automatically identifying performance-related event/problem in the plurairity of services-oriented application (paragraph 0011 of Bhasin).  
As to claim 2, the rejection of claim 1 is incorporate. Alaranta, in view of Bhasin, teaches all the limitations of claim 1 as shown above.
Alaranta further teaches wherein the incoming request comprises an incoming HTTP request (paragraph 0023 teaches the application 115 can be HTTP protocol as stated in lines 8-10 “The applications 115 may be web-based applications or web services that use hypertext transfer protocol (HTTP)”. Hence, request 133, as shown in Fig. 1 can be a HTTP request).
As to claim 10, the rejection of claim 1 is incorporate. Alaranta, in view of Bhasin, teaches all the limitations of claim 1 as shown above.
Alaranta futher teaches further comprising: providing for the user interface to enable selection by a user of each of the one or more spans; and in response to the selection, providing details regarding the selected span including at least time duration and percentage of the transaction time consumed by the selected span (paragraph 0079 teaches user select sampling parameter related to the trace .Fig. 4 and paragraph 0043 discusses various elements related to the trace that user can select and latency histogram that show response time for each services from which percentage of transaction time can be calculated ).
As to claim 11, the rejection of claim 1 is incorporate. Alaranta, in view of Bhasin, teaches all the limitations of claim 1 as shown above.
(paragraph 0043 teaches latency (response time) presented as histogram (horizontal bar) as stated “The service maps 409 correspond to data for user interfaces 142 (FIG. 1) that are generated by the trace analysis service 209 (FIG. 2). For example, a service map 409 may include a visual representation of the plurality of calls to the plurality of component services of the particular application 115 across a plurality of requests 133 received by the particular application 115. Another example type of user interface 142 may include latency histograms 445 that indicate response time or latency for different user services 130 and/or different request types as analyzed by the trace analysis service 209 across multiple code traces 403.”).	
Alaranta does not teaches being presented in a different color.
In the same field of endeavor, Bhasin teaches being presented in a different color (paragraph 0038 teaches “certain statistics that are atypical or otherwise statistically significant are visually modified (e.g., using color, highlighting, font weights, icons/graphics, etc.) in the user interface to call the user's attention to these statistics. For example, in some embodiments, an atypically high latency time for a component (measured in a variety of ways--such as in comparison to one or more other corresponding latency times of the same component from other snapshots, or in comparison to other latency times of other components, etc.) may be reported as text with a highlighted background”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Alaranta to incorporate the teaching of Bhasin to include different color for the representation of latency of various services. One would be motivated to do so since such representation with different color helps to invoke user’s attention (paragraph 0038 of Bhasin).  
As to claim 12, the rejection of claim 1 is incorporate. Alaranta, in view of Bhasin, teaches all the limitations of claim 1 as shown above.
Alaranta further teaches further comprising: providing a search field in the user interface; and receiving input from a user in the search field, the user input in the search field being for filtering at least some of the timing information based on certain metadata (paragraph 0042 states “The trace indices 406 provide searchable indices for the code traces 403 based on various attributes, such as a domain name of a called service, a request type, a client network address, and/or other attributes).
As to claim 17, the rejection of claim 1 is incorporate. Alaranta, in view of Bhasin, teaches all the limitations of claim 1 as shown above.
Alaranta further teaches wherein the user interface provides in a single view the response time information which comprises: a graph of response times for each of the plurality of services over time; and a graph of a distribution of response times over time for each of the plurality of services (Paragraph 0043 states “The service maps 409 correspond to data for user interfaces 142 (FIG. 1) that are generated by the trace analysis service 209 (FIG. 2). For example, a service map 409 may include a visual representation of the plurality of calls to the plurality of component services of the particular application 115 across a plurality of requests 133 received by the particular application 115. Another example type of user interface 142 may include latency histograms 445 that indicate response time or latency for different user services 130 and/or different request types as analyzed by the trace analysis service 209 across multiple code traces 403.”).
As to claim 18, the rejection of claim 1 is incorporate. Alaranta, in view of Bhasin, teaches all the limitations of claim 1 as shown above.
Alaranta further teaches wherein a graph of the response time information distribution is presented as a histogram having elements over time for the one or more spans, the elements of the histogram being selectable by a user, and in response to selection by the user of a part of the histogram, (Paragraph 0043 states “The service maps 409 correspond to data for user interfaces 142 (FIG. 1) that are generated by the trace analysis service 209 (FIG. 2). For example, a service map 409 may include a visual representation of the plurality of calls to the plurality of component services of the particular application 115 across a plurality of requests 133 received by the particular application 115. Another example type of user interface 142 may include latency histograms 445 that indicate response time or latency for different user services 130 and/or different request types as analyzed by the trace analysis service 209 across multiple code traces 403.”).
Regarding claim 20:
Claim 20 is directed towards a system comprising: a processor; and a memory communicatively coupled to the processor, the memory storing instructions executable by the processor (see Fig. 12 and paragraph 0086 describing the computing environment 103) performing the method of claim 1. Accordingly, it is rejected under similar rationale.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Alaranta, in view of Bhasin, in further view of Bareket (US PGPUB No. 20150370839), hereinafter, Bareket.
 	As to claim 3, the rejections of claims 1 and 2 are incorporate. Alaranta, in view of Bhasin, teaches all the limitations of claims 1 and 2 as shown above.
Alaranta further teaches wherein the distributed trace is for one or more transactions that are events captured by a plurality of application monitoring agents, the plurality of application monitoring agents automatically instrumenting the application and automatically collecting performance metrics on the HTTP request in real time and storing the performance metrics as documents in the indices of (paragraph 0019 states “Thus, sampling may be employed to collect and store a representative quantity of traces, either periodically or in response to events”. Paragraph 0028 teaches trace processing system acts as agent to as stated “To provide tracing data, the code of the applications 115 and user services 130 may simply call a tracing application programming interface (API) that is linked to the trace processing system 127”. Fig. 2 and paragraph 0031 teach trace processing system can have plurality of trace processing entities for processing trances for plurality of services. Paragraph 0023 teaches the request 133, as shown in Fig. 1 can be a HTTP request. Paragraph 0033 states “The trace analysis service 209 may be executed to generate metrics and/or relationships gleaned through an analysis of the stored and indexed traces.”).
Alaranta does not teach a search engine, the search engine being a distributed search engine for searching within a particular website, the search engine being other than for searching across multiple websites having multiple domains across the public Internet.
Bareket teaches a search engine, the search engine being a distributed search engine for searching within a particular website, the search engine being other than for searching across multiple websites having multiple domains across the public Internet (paragraph 0046 teaches NAS cluster (distributed search engine) as stated “the functionality of indexing application 74, search application 76 and web server 78 may be incorporated into NAS management application 72. In further embodiments, facility 60 may comprise multiple storage controllers 34, and management module 66 may configure the storage controllers as a NAS cluster, and utilize all the resources in the NAS cluster for distributed file-level services including search indexing services using embodiments described herein. For example, management module 66 can configure the NAS cluster as a distributed search engine that can handle a "big data" database by dividing the big data between the storage controllers”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Alaranta, in view of Bhasin, to incorporate the teaching of Bareket to store the performance metrics as documents in the indices of a distributed search engine. One would be motivated to do so since such implementation helps to locate the documents faster (paragraph 0014 of Bareket)
Claims 4-6, 19, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Alaranta, in view of Bhasin, in further view of Vinnakota et al. (US PGPUB No. 20200021505), hereinafter, Vinnakota.
As to claim 4, the rejection of claim 1 is incorporate. Alaranta, in view of Bhasin, teaches all the limitations of claim 1 as shown above.
Alaranta further teaches further comprising: determining if the incoming request includes a trace ID; and (paragraph 0024 teaches request have unique identifier (trace ID) as stated lines 1-5 “An application 115 may be configured to process one or more types of requests 133 submitted by client devices 106 via the network 109. The different types of requests 133 may be distinguished by their uniform resource locator (URL), domain name, path name, or other identifier”. Paragraph 0039, lines 2-6 states “All subsegments 436 in a code trace 403 are associated with a single unique identifier 442, which uniquely identifies the particular request 133 corresponding to the code trace subsegment 436.”).	
Alaranta does not teach if the request does not include any trace ID, assigning a trace ID to the request.
In the same field of endeavor, Vinnakota teaches if the request does not include any trace ID, assigning a trace ID to the request (paragraph 0023 teaches if the request does not include any trace ID, a random trace ID can be assigned as stated in lines 1-4 “Each path or route (e.g., from microservice S1 to microservice S5) is assigned a (random) trace identification. For example, the trace identification can be 128-bits long and encoded in hexadecimal”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Alaranta, in view of Bhasin, to incorporate the teaching of Vinnakota to assign a trace ID if the request does not include any ID. One would be motivated to do so since a trace ID is required to identify a trace (Paragraph 0039, lines 2-6 of Alaranta).  
As to claim 5, the rejections of claims 1 and 4 are incorporate. Alaranta, in view of Bhasin and Vinnakota, teaches all the limitations of claims 1 and 4 as shown above.
Alaranta does not teaches further comprising: associating the trace ID with a first, in time, service of a plurality of services invoked for serving the request; and propagating the trace ID from the first service to each successive, in time, ones of the plurality of services that are invoked for serving the request.
In the same field of endeavor, Vinnakota teaches further comprising: associating the trace ID with a first, in time, service of a plurality of services invoked for serving the request; and propagating the trace ID from the first service to each successive, in time, ones of the plurality of services that are invoked for serving the request ( paragraph 0025 state “For example, the trace identification can include an identifier for client application 110 (e.g., application name, such as eight ASCII characters encoded in hexadecimal) and the server to which the request is sent. In communication between client application 110 and an initial microservice (e.g., microservice S1 and/or S2), client application 110 will send a trace identification identifying itself and the initial microservice. For a request sent from client application 110 to microservice S1, the trace identification can be APPLNAME_S1 For a request sent from client application 110 to microservice S2, the trace identification can be APPLNAME_S2. The trace identification will follow (be used) for communications that originate from a particular client application (e.g., client application 110), as each hop communication is propagated by microservices (e.g., of microservices S1-S5) until the end of the session”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Alaranta, in view of Bhasin, to incorporate the teaching of Vinnakota to propagrage the trace ID to the successive services. One would be motivated to do so since such trace ID propagation helps to identify problematic services associated with a particular client application (Paragraph 0024, lines 2-6 of Vinnakota).  
As to claim 6, the rejections of claims 1, 4, and 5 are incorporate. Alaranta, in view of Bhasin and Vinnakota, teaches all the limitations of claims 1, 4, and 5 as shown above.
Alaranta does not teaches wherein the propagating comprises causing associating the trace ID with the successive ones of the plurality of services and respective one or more spans for each of the successive ones of the plurality of services invoked for serving the incoming request.
In the same field of endeavor, Vinnakota teaches wherein the propagating comprises causing associating the trace ID with the successive ones of the plurality of services and respective one or more spans for each of the successive ones of the plurality of services invoked for serving the incoming request ( paragraph 0025 state “For example, the trace identification can include an identifier for client application 110 (e.g., application name, such as eight ASCII characters encoded in hexadecimal) and the server to which the request is sent. In communication between client application 110 and an initial microservice (e.g., microservice S1 and/or S2), client application 110 will send a trace identification identifying itself and the initial microservice. For a request sent from client application 110 to microservice S1, the trace identification can be APPLNAME_S1 For a request sent from client application 110 to microservice S2, the trace identification can be APPLNAME_S2. The trace identification will follow (be used) for communications that originate from a particular client application (e.g., client application 110), as each hop communication is propagated by microservices (e.g., of microservices S1-S5) until the end of the session”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Alaranta, in view of Bhasin, to incorporate the teaching of Vinnakota to propagrage the trace ID to the successive services. One would be motivated to do so since such trace ID propagation helps to identify problematic services associated with a particular client application (Paragraph 0024, lines 2-6 of Vinnakota).  
As to claim 19, the rejections of claims 1 and 17 are incorporate. Alaranta, in view of Bhasin, teaches all the limitations of claims 1 and 17 as shown above.
Alaranta further teaches wherein the user interface presents a single view that, in addition to the other graphs, [[further includes a graph of requests per minute]], and a search field for searching via metadata (paragraph 0016, lines 5-7, states “A code trace can identify which services are invoked by a particular service, along with associated metadata such as parameters, timestamps, results, and so on.” Paragraph 0042, lines 1-4, states “The trace indices 406 provide searchable indices for the code traces 403 based on various attributes, such as a domain name of a called service, a request type, a client network address, and/or other attributes”).
Alaranta does not teach further includes a graph of requests per minute.
In the same field of endeavor, Vinnakota teaches further includes a graph of requests per minute (paragraph 0031 states “Column Time 330 identifies sequential intervals of time (e.g., 0-1, 1-2, and so on) to which the row of data pertains. The slice of time can be any interval of time, such as 30 minutes, 2 hours, 5 days, 3 weeks, three months, etc. Column Count 340 shows the number of times client application Unibeam (FIG. 2) used a particular hop. Column Average Latency 350 shows the amount of time that elapsed between when a request was sent and a response to the request was received (latency). The amount of time can be in any unit of time (e.g., seconds, microseconds, nanoseconds, picoseconds, and the like).”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Alaranta, in view of Bhasin, to incorporate the teaching of Vinnakota to include graphs of requests per minute. One would be motivated to do so since such requests per minute view can visualize average latency for requests for a particular slice of time (Paragraph 0031 of Vinnakota).  
Regarding claim 21:
(see claims 1 and 2 rejections as shown above); and
providing in the user interface a search field for, receiving user input for filtering based on particular metadata, and based on the user input, automatically filtering at least some of the timing information based on certain metadata and automatically presenting the filtered at least some of the timing information on the user interface (see claim 12 rejection as shown above),
 associating a trace ID of the incoming request with a first, in time, service of a plurality of services invoked for serving the request; propagating the trace ID from the first service to each successive, in time (see claim 5 rejection as shown above).
 As to claim 22, the rejection of claim 21 is incorporate. Alaranta, in view of Bhasin and Vinnakota, teaches all the limitations of claim 21 as shown above.
Alaranta further teaches wherein the metadata includes a user ID associated with a customer of the user, such that the user interface and timing information is filtering down by the customer's user ID (paragraph 0039 teaches data (metadata) can include a client network address (customer's user ID) as stated in lines 6-10  “The data 439 can include, for example, a resource URL, error indicators, response times, identification of a calling service, identification of a called service, an HTTP user agent, a client network address, results returned, and/or other data”)
Claims 8, 9, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Alaranta, in view of Bhasin and Vinnakota , in further view of Seifermann (An NPL publication with Title “Application PerformanceMonitoring in Microservice-Based Systems”), hereinafter, Seifermann.
As to claim 8, the rejections of claims 1, 4, and 5 are incorporate. Alaranta, in view of Bhasin and Vinnakota, teaches all the limitations of claims 1, 4, and 5 as shown above.
Alaranta , in view of Bhasin, further teaches wherein the request is an HTTP request [[having a header format standardized regarding the trace ID]], the method further comprising: for each back-end service, of the plurality of services, that conforms to the standardized trace ID, providing in the distributed trace timing information regarding each of the back-end services that are part of servicing the request (see claim 1 rejection).
Alaranta does not teach having a header format standardized regarding the trace ID.
Seifermann teaches having a header format standardized regarding the trace ID (page 31 states “3.2 shows a code example of an Instana Agent which intercepts http requests of HttpServlets. With the @Advice.OnMethodEnter and @Advice.OnMethodExit annotations the methods enter and exit will be called before and after executing the original method. Due to this technique Instana can read and write informations like span IDs or trace IDs from or into HTTP headers to fulfill distributed tracing as mentioned in Section 2.1.2.”. Page 40, section 3.5.8, states “The Instana REST API can be used to extract important information from the backend by using various HTTP GET requests.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Alaranta , in view of Bhasin and Vinnakota, to incorporate the teaching of Seifermann to have a header format standardized regarding the trace ID in the HTTP request. One would be motivated to do so since such header format can carry/extract the trace ID in the HTTP request (Page 32, Listing 3.2 of Seifermann).  
As to claim 9, the rejections of claims 1, 4, 5, and 8 are incorporate. Alaranta, in view of Bhasin and Vinnakota and Seifermann, teaches all the limitations of claims 1, 4, 5, and 8 as shown above.
Alaranta further teaches wherein the incoming HTTP request include a query and one of the back-end services is invoked to process the query by obtaining search results for web sites across the Internet (see claim 2 rejection for HTTP request as shown above. Paragraph 0015 teaches such HTTP request invokes several back-end services including searching items in the internet).
As to claim 16, the rejections of claims 1 and 4 are incorporate. Alaranta, in view of Bhasin and Vinnakota, teaches all the limitations of claims 1 and 4 as shown above.
Alaranta does not teaches further comprising, for a trace ID of the incoming request, the linking including generating a parent span ID as part of the trace ID.
In the same field of endeavor, Seifermann teaches further comprising, for a trace ID of the incoming request, the linking including generating a parent span ID as part of the trace ID (Fig. 2.5 in page 13 shows generating parent ID of a span as part of the trace).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Alaranta , in view of Bhasin and Vinnakota, to incorporate the teaching of Seifermann to generate parent span ID. One would be motivated to do so since such parent span ID is useful for linking different spans associated with different services and their dependency (page 12 of Seifermann as stated “A unique ID will be set to the initial request and will be propagated to all the corresponding spans. Newman [New15] defines this trace ID as an important identifier to correlate and reconstruct the sub calls and to follow the asynchronous control paths. Furthermore, each span has its own span ID and the parent ID of the parent span. Figure 3.9 shows a trace model with the dependencies including the parent and span IDs”).  
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Alaranta, in view of Bhasin, in further view of Broda et al. (US PGPUB No. 20180062955), hereinafter, Broda.
As to claim 7, the rejection of claim 1 is incorporate. Alaranta, in view of Bhasin, teaches all the limitations of claim 1 as shown above.
Alaranta, in view of Bhasin, teaches wherein the user interface provides the distributed trace graphically in real time [[in a timeline waterfall form]] (see claim 1 rejection).
Alaranta does not teach in a timeline waterfall form.
Broda teaches in a timeline waterfall form (paragraph 0031 states “a user interface is provided that allows a user to display a waterfall chart on an analytic dashboard that aggregates and updates website/webpage performance on a continuous, real-time basis across a changing number of virtual users and/or multiple webpages associated with a target website”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Alaranta, in view of Bhasin, to incorporate the teaching of Broda to include a water fall chart for the distributed trace representation in the user interface. One would be motivated to do so since water fall chart provide a better visual representation (paragraph 0006 of Broda).  
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Alaranta, in view of Bhasin, in further view of Brown et al. (US PGPUB No. 20180270122), hereinafter, Brown.
As to claim 13, the rejection of claims 1 and 12 is incorporate. Alaranta, in view of Bhasin, teaches all the limitations of claims 1 and 12 as shown above.
Alaranta does not teach wherein the metadata includes at least a version of software for at least one of the plurality of services, such that debugging between versions of the software is enhanced.
In the same field of endeavor, Brown teaches wherein the metadata includes at least a version of software for at least one of the plurality of services, such that debugging between versions of the software is enhanced (paragraph 0002, lines 9-12, states “The tracing information includes a service name and version information associated with at least one microservice of the set of cooperating microservices.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Alaranta, in view of Bhasin, to incorporate the teaching of Brown to include version information of the plurality of services. One would be motivated to do so since version information helps to compare the performance of different versions (paragraph 0014 of Brown).  
Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Alaranta, in view of Bhasin , in further view of Voccio et al. (US PGPUB No. 20140215443), hereinafter, Voccio.
 	As to claim 14, the rejection of claim 1 is incorporate. Alaranta, in view of Bhasin, teaches all the limitations of claim 1 as shown above.
	Alaranta teaches further comprising for the linking in real time of each of the plurality of services to one another over time (see claim 1 rejection as shown above).
Alaranta does not teaches if times provided from successive ones of the plurality of services do not align properly, detecting a difference in timestamp data for the successive ones of the plurality of services, based on the difference, nesting individual traces for the successive ones of the plurality of services in the distributed trace.
In the same field of endeavor, Voccio teaches  if times provided from successive ones of the plurality of services do not align properly, detecting a difference in timestamp data for the successive ones of the plurality of services, based on the difference, nesting individual traces for the successive ones of the plurality of services in the distributed trace (paragraph 0123  teaches correct message trace ordering due to timing inaccuracy of different tap point and mitigating it by timestamp synchronization as stated in lines 1-11 “In this regard, some embodiments of method 1300 may handle heterogeneity of request/response message formats, tap points, and transport mechanisms. In one aspect, management of such heterogeneity may involve merging of multiple streams of observed messages or message trace from different tap points and/or different machines into one stream of observed messages. To merge multiple streams in an order approximating the correct message ordering, some embodiments may timestamp observed messages or message traces. Timestamp synchronization may be performed using known techniques, such as the network time protocol (NTP).”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Alaranta, in view of Bhasin, to incorporate the teaching of Voccio to include such timestamp synchronization. One would be motivated to do so since such timestamp synchronization corrects timing inaccuracy due to local clock skewness in traces captured in different tap points and/or different machines (paragraph 00123 of Voccio).  
As to claim 15, the rejections of claims 1 and 14 are incorporate. Alaranta, in view of Bhasin and Voccio, teaches all the limitations of claims 1 and 14 as shown above.
Alaranta does not teach wherein the not aligning is due to clock skew indicating that a child span of the one or more spans stops before a respective parent span of the one or more spans.
In the same field of endeavor, Voccio teaches wherein the not aligning is due to clock skew indicating that a child span of the one or more spans stops before a respective parent span of the one or more spans (paragraph 0123 teaches not aligning is due to clock skew as stated in lines 10-17 “Timestamp synchronization may be performed using known techniques, such as the network time protocol (NTP). As known in the art, NTP may be able to synchronize clocks on the same local area network with a clock skew of less than 1 msec., and over the global Internet with a clock skew of less than 5 msec. under typical conditions. As such, NTP or other available techniques with similar guarantees may be sufficient for most communication patterns among components of distributed applications.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Alaranta, in view of Bhasin, to incorporate the teaching of Voccio to include such timestamp synchronization. One would be motivated to do so since such timestamp (paragraph 0123 of Voccio).  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMAL HOSSAIN whose telephone number is (571)270-3070.  The examiner can normally be reached on 8:30-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on (571)272-4001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 




	February 10, 2021

/KAMAL HOSSAIN/Examiner, Art Unit 2457                                                                                                                                                                                                        
/ARIO ETIENNE/Supervisory Patent Examiner, Art Unit 2457